—Order reversed upon the law and the facts, with fifty dollars costs and disbursements, certiorari proceeding dismissed and determination of the board of standards and appeals reinstated and confirmed. The board of standards and appeals denied the application upon the ground that the proposed premises are within 200 feet of a hospital.  The fact is that the premises are within 200 feet of the Nurses’ Home, a part of the hospital plant. Lazansky, P. J., Rich, Kapper, Hagarty and Scudder, JJ., concur.